Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                    DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 04/02/2020 has been fully considered and is attached hereto.
                                                                         	 Specification
The disclosure is objected to because of the following informalities: specification (¶ 42, lines 15-16), the phrase “clamping bar 134” should be changed with “clamping bar 140”,  specification does not mention the reference character “153” used in the drawings (Fig 14). Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character “153” has been used in the drawings (Fig 14), however the specification does not mention it. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 6, 8, 10-11, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jang ( US 2019/0014681).
Regarding Claim 1, Jang (In Figs 1-6) discloses a thermal interface (100), (Fig 3) for a plurality of discrete electronic semiconductor devices (11a), (Fig 4), the interface comprising: 
a thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) extending from a base (10); 
a PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) mounted in a position relative to the thermal conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and populated with discrete electronic components (discrete electronic component on the PCB such as transformer T), (Fig 1); 
each of the plurality of discrete electronic semiconductor devices (11a) having a housing (housing of 11a) and terminal pins (terminal pins of 11a), (Fig 4), extending from the housing, and each housing extending in a direction substantially parallel to a plane comprising the PCB beyond an edge of the PCB (Fig 4); and 
a clamp bar (100) secured to the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and adapted to compressively secure each housing between the clamp bar (100) and a surface of the thermally conductive structure (¶ 43, II. 1-6) and to maintain thermal contact between a surface of each housing and the surface of the thermally conductive structure (¶ 16, II. 1-4).
Regarding Claim 3, Jang discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses wherein the clamp bar (100) comprises a plurality of spring clamp elements (120), (Figs 3-4), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6) to maintain thermal contact between a surface of the device housing (housing of 11a) and the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6), (¶ 16, II. 1-4).
Regarding Claim 4, Jang discloses the limitations of claim 3, however Jang (In Figs 1-6) further discloses wherein the plurality of spring clamp elements (120) are formed on a base wall (110) of the clamp bar (100), (Fig 3).
Regarding Claim 6, Jang discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses wherein each of the plurality of discrete electronic semiconductor devices (11a) comprises a switching circuit (11), (¶ 34, II. 4-10).
Regarding Claim 8, Jang discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) is integrally formed with the base (10), the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) being mounted to the base (10), (Fig 6).
Regarding Claim 10, Jang discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses  wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the base (10) in a direction substantially perpendicular to the plane of the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) and substantially perpendicular to the surface of each housing (Fig 6), the surface of each housing (housing of 11a) being substantially parallel with one another (Fig 4), such that the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the base (10) to accommodate a required distance (height of stepped portion of case 10 where 11a is disposed on) between the base (10) and a lower surface of the PCB (PCB to which pins of 11a is electrically adhered to), the lower surface of the PCB having the discrete electronic components (discrete electronic component on the PCB such as transformer T) attached thereon (Fig 1).
Regarding Claim 11, Jang (In Figs 1-6) discloses a motor vehicle power electronics system (¶ 2, II. 1-3) having a thermal interface (100), (Fig 3) for a plurality of discrete electronic semiconductor devices (11a), the system comprising: 
a casing (10/20) adapted to enclose the plurality of devices (11a) in an enclosed space (Fig 1), the casing (10/20) having a thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) extending inward into the enclosed space from a wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) of the casing (10); 
a PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) mounted within the enclosed space (Fig 1) and populated with discrete electronic components (discrete electronic component on the PCB such as transformer T); each of the plurality of discrete electronic semiconductor devices (11a) having a housing (housing of 11a) and terminal pins (terminal pins of 11a ) extending from the housing (Fig 4), and each housing (housing of 11a) extending in a direction substantially parallel to a plane comprising the PCB beyond an edge of the PCB (Fig 6); and 
a clamp bar (100) secured to the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and adapted to compressively secure each housing between the clamp bar and a surface of the thermally conductive structure (¶ 43, II. 1-6) and to maintain thermal contact between a surface of each housing and the surface of the thermally conductive structure (¶ 16, II. 1-4), (Fig 6).
Regarding Claim 13, Jang discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses wherein the clamp bar (100) comprises a plurality of spring clamp elements (120), (Figs 3-4), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6) to maintain thermal contact between a surface of the device housing (housing of 11a) and the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6), (¶ 16, II. 1-4).
Regarding Claim 14, Jang discloses the limitations of claim 13, however Jang (In Figs 1-6) further discloses wherein the plurality of spring clamp elements (120) are formed on a base wall (110) of the clamp bar (100), (Fig 3).
Regarding Claim 16, Jang discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses wherein each of the plurality of discrete electronic semiconductor devices (11a) comprises a switching circuit (11), (¶ 34, II. 4-10).
Regarding Claim 18, Jang discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) is integrally formed with the casing (10), the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) being mounted to the casing (10), (Fig 6).
Regarding Claim 20, Jang discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses  wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) inward into the enclosed space (enclosed space between 10/20) in a direction substantially perpendicular to the plane of the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) and substantially perpendicular to the surface of each housing (Fig 6), the surface of each housing (housing of 11a) being substantially parallel with one another (Fig 4), such that the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends inward from the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) to accommodate a required distance (height of stepped portion of case 10 where 11a is disposed on) between the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) and a lower surface of the PCB (PCB to which pins of 11a is electrically adhered to), the lower surface of the PCB having the discrete electronic components (discrete electronic component on the PCB such as transformer T) attached thereon (Fig 1).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9, 12, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Casperson (US 5,812,375).
	Regarding Claim 2, Jang discloses the limitations of claim 1, however Jang does not discloses wherein the interface further comprising a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure between the surface of each housing and the thermally conductive structure.
Instead Casperson (In Fig 3) teaches wherein the interface further comprising a thermally conductive and electrically insulative pad (43), (Col 5, II. 9-13) positioned upon the surface of the thermally conductive structure (35) between the surface of each housing (housing of 28) and the thermally conductive structure (34).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Casperson with a thermally conductive and electrically insulative pad between the thermally conductive structure and the surface of each housing to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 9, Jang discloses the limitations of claim 1, however where Jang further discloses wherein the clamp bar (100) includes a plurality of spring clamp elements (120), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6).
However Jang does not disclose where spring clamp elements to maintain thermal contact between a surface of the device housing and a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Casperson with a spring clamp element maintaining thermal contact between a surface of the device housing and a thermally conductive pad positioned upon the surface of the thermally conductive structure to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 12, Jang discloses the limitations of claim 11, however Jang does not discloses wherein the system comprising a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure between the surface of each housing and the thermally conductive structure.
Instead Casperson (In Fig 3) teaches wherein the system further comprising a thermally conductive and electrically insulative pad (43), (Col 5, II. 9-13) positioned upon the surface of the thermally conductive structure (35) between the surface of each housing (housing of 28) and the thermally conductive structure (34).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Casperson with a thermally conductive and electrically insulative pad between the thermally conductive structure and the surface of each housing to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 19, Jang discloses the limitations of claim 11, however where Jang further discloses wherein the clamp bar (100) includes a plurality of spring clamp elements (120), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6).
However Jang does not disclose where spring clamp elements to maintain thermal contact between a surface of the device housing and a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Casperson with a spring clamp element maintaining thermal contact between a surface of the device housing and a thermally conductive pad positioned upon the surface of the thermally conductive structure to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Bartanen et al (US 5,731,955).
	Regarding Claim 5, Jang discloses the limitations of claim 4, however Jang does not disclose wherein the clamp bar comprises a U-shaped bar, the base wall being bounded along opposite side edges by side walls.
	Instead Bartanen (In Figs 1-2) teaches wherein the clamp bar (11) comprises a U-shaped bar (Fig 2), the base wall (bas of 15) being bounded along opposite side edges by side walls (side walls of 15).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Bartanen with a U shaped clamp bar with base and opposing sidewalls to benefit from lower cost multi slide forming of the clip as opposed to requiring the use of an expensive progressive die for forming while preventing over compression and permanent distortion of the spring member during application (Bartanen, Col 3, II. 55-59).
Regarding Claim 15, Jang discloses the limitations of claim 14, however Jang does not disclose wherein the clamp bar comprises a U-shaped bar, the base wall being bounded along opposite side edges by side walls.
	Instead Bartanen (In Figs 1-2) teaches wherein the clamp bar (11) comprises a U-shaped bar (Fig 2), the base wall (bas of 15) being bounded along opposite side edges by side walls (side walls of 15).
.
Claims 7 and 17 rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Rippel et al (US 9,443,786).
Regarding Claim 7, Jang discloses the limitations of claim 6, however Jang is silent with respect to wherein each of the plurality of discrete electronic semiconductor devices comprises an insulated-gate bipolar transistor (IGBT).
Instead Rippel (In Fig 1) teaches wherein each of the plurality of discrete electronic semiconductor devices (123) comprises an insulated-gate bipolar transistor (IGBT), (Col 2, II. 39-46).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Rippel with insulated-gate bipolar transistor (IGBT) for discrete semiconductor devices to benefit high power density and lower cost where currents are typically limited by thermal constraints and not by turn-on or turn-off safe operating limits (Ripple, Col 2, II. 39-46).
Regarding Claim 17, Jang discloses the limitations of claim 16, however Jang is silent with respect to wherein each of the plurality of discrete electronic semiconductor devices comprises an insulated-gate bipolar transistor (IGBT).
Instead Rippel (In Fig 1) teaches wherein each of the plurality of discrete electronic semiconductor devices (123) comprises an insulated-gate bipolar transistor (IGBT), (Col 2, II. 39-46).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Rippel with insulated-gate bipolar transistor (IGBT) for discrete .
                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Electronic Control Apparatus US 2008/0278918, Electronic Control Apparatus US 2008/0158823, Circuit Arrangement for Cooling of Surface Mounted Semi-conductor US 2006/0061969, Mounting Device for Chips US 7,715,196. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835